UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54213 NORTH BAY RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 83-0402389 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2120 Bethel Road Lansdale, Pennsylvania 19446 (Address of principal executive offices) (215) 661-1100 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 112,776,902 shares of Common Stock as of May 2, 2013. Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 38 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 45 Item 4. Controls and Procedures. 46 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 47 Item 1A. Risk Factors. 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 47 Item 3. Defaults upon Senior Securities. 47 Item 4. Mine Safety Disclosures.
